900 Circle 75 Parkway

Suite 1120

Atlanta, GA 30339

770-933-7000

770-933-7010 Fax

SunLink Health Systems, Inc.

March 9, 2005

Mr. Robert M. Thornton, Jr.

SunLink Health Systems, Inc.

900 Circle 75 Parkway
Suite 1120
Atlanta, GA 30339

In Re: Amended and Restated Employment Agreement

Dear Bob:

We refer to the Amended and Restated Employment Agreement among you, SunLink
Health Systems, Inc. ("SunLink") and SunLink Healthcare, LLC (successor to
SunLink Healthcare Corp.) dated July 1, 2003 (the "Amended and Restated
Employment Agreement"). The purpose of this letter is to amend the Amended and
Restated Employment Agreement to extend the term thereof by eighteen months.
Accordingly, the date "December 31, 2004" in the first sentence of Section 2 of
the Amended and Restated Employment Agreement is hereby deleted and the date
"June 30, 2006" is hereby inserted in lieu thereof. All other terms and
conditions of the Amended and Restated Employment Agreement shall remain
unchanged, in full force and effect.



If you agree to the foregoing amendment please sign this letter agreement in the
space indicated below.



SUNLINK HEALTH SYSTEMS, INC.







By: /s/ Joseph T. Morris

Title: Chief Financial Officer



SUNLINK HEALTHCARE, LLC

By: /s/ Maria E. Madison

Title: Vice President

ACCEPTED AND AGREED

This 9 day of March, 2005

/s/ Robert M. Thorton, Jr. L.S


Robert M. Thorton, Jr.

